Citation Nr: 1214902	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-04 586	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to an increase in the 50 percent evaluation currently assigned for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the RO which denied the benefits sought on appeal.  


FINDING OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in April 2012, the Board received a statement from the Veteran dated February 14, 2012, that reads as follows:

[The Veteran] would like to withdraw his appeal for an increase on his S/C PTSD condition.  The veteran has opened a claim for an increase on this condition and would like to have the claim for an increase processed.  The veteran was also scheduled for a Video Confrence Hearing on March 23, 2012 and would like to have this also withdrawn.  

Read in context with his other recent submissions reflecting claims for service connection for disability as secondary to PTSD, the statement quoted above is understood to mean the Veteran is withdrawing his appeal for an increased rating for PTSD, in favor of pursuing a separate secondary service connection claim, over which the Board has no current jurisdiction.  

As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


